DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Claims 1—4 and 6—20 are pending.
 
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 12 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by “Grevious” [US 2017/0098035 A1].

REGARDING CLAIMS 1, 12 & 20. Grevious disclose 
An electronic device; 
A method for sharing medical information by an electronic device; and
A non-transitory computer-readable recording medium having recorded thereon at least one program comprising commands, which, when executed by a computer, performs a method comprising: communication circuitry; a memory configured to store instructions; and at least one processor, wherein the instructions are configured, when executed by the at least one processor, to cause the electronic device to [see FIGS.1, 4 & 5 of Grevious]:
receive unencrypted medical information from a medical information providing device [“a first user 700 wishes to share his/her medical journal with a second user 710. The first user must then enter the first user's medical application 720 on the first user's personal electronic device 730” (par.0052)],
encrypt the unencrypted medical information [“The first user's medical application 720 then creates an encrypted export file 750 using the password 740 or the four digit PIN code as a key of the encryption” (par.0052)],
transmit, to an external electronic device via the communication circuitry, the encrypted medical information and information of at least one recipient authorized to receive the encrypted medical information [“The first user 700 can then send the encrypted export file 750 to the second user 710 via any method they wish (e.g. email, SMS, chat programs, or the like)” (par.0052)], the at least one recipient being a user of a second electronic device [“The second user 710 will then receive 770 the encrypted export file 750 via the selected method from the first user 700” (par.0053)],
obtain, from the external electronic device, access information which enables access to the encrypted first medical information [“To view the encrypted export file 750 the second user 710 must have access to the medical application 110” (par.0053); “Upon opening the file within the medical application 110 the second user 710 will be prompted to enter the password 780 or four digit PIN code so that the second user 710 may access the encrypted export file 750” (par.0054)], and
provide the obtained access information, and decryption information for decryption of the encrypted medical information to the second electronic device [“When the correct password or four digit PIN code is entered, the second user's medical application 790 will then use that key to decrypt the data into the original format to use within the second user's medical application 790. … The second user 710 may then open the decrypted export file within the second user's medical application 790 and save the first user's medical journal within the memory 150 of the second user's medical application 790 on the second user's personal electronic device 800” (par.0054)], and
wherein the information of the at least one recipient includes contact information of the at least one recipient [Grevious disclose “The export journal option 570 allows for the user of the medical application 110 to export a specific medical journal into a file which can then be sent to another device or recipient… This standardized message 630 may be edited by the user to relay whatever additional information the user wishes to state in the message sent with the export file. Additionally, the user may add additional email addresses or telephone numbers in the case of SMS messaging to the recipient list so that the medical journal may be sent to more than one recipient” (par.0048)].

REGARDING CLAIM 13. Grevious disclose
An electronic device comprising: a transceiver; a storage configured to store instructions [see FIGS.1, 4 & 5 of Grevious]; and at least one processor, wherein the instructions are configured, when executed, to cause the electronic device to: receive a request to share medical information, from another electronic device via the transceiver [“The first user must then enter the first user's medical application 720 on the first user's personal electronic device 730” (par.0052)], receive encrypted medical information from the other electronic device via the transceiver [“The second user 710 will then receive 770 the encrypted export file 750 via the selected method from the first user 700” (par.0053)], store the encrypted medical information [“The encrypted export file 750 is saved in a way that the encrypted export file 750 cannot be opened on any other platform besides the disclosed medical application 110” (par.0053)], obtain access information which enables access to the encrypted medical information, and provide the access information to the other electronic device [“From there the user may be prompted to enter personal information such as legal name, address, and date of birth” (FIG.2, par.0031) AND “… The second user 710 may then open the decrypted export file within the second user's medical application 790 and save the first user's medical journal within the memory 150 of the second user's medical application 790 on the second user's personal electronic device 800” (par.0054)]. 

Grevious in view of Duma further disclose claim 4. The electronic device of claim 1, wherein the access information is provided to the at least one recipient via a message [Grevious disclose “The user may choose from emailing the journal 590, printing the journal 600, sending the journal via SMS 610, or publishing the journal 620” (FIG.4-5, par.0048)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6—9, 11 and 6—19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Grevious” [US 2017/0098035 A1] in view of “Duma” [US 8799650 B2].

Grevious may not expressly disclose; but, Duma, analogues art disclose claims 2-3/14-15. The electronic device of claim 1/13, wherein the access information comprises information of an address at which the encrypted medical information is stored; and wherein the access information comprises a uniform resource locator (URL) enabling reception of encrypted first medical information [“Some embodiments use a secret PIN to authenticate the user attempting access to the referenced medical information. The secure portable reference contains information on network resources used to enable download access to medical information, including medical records and medical images” (Abstract), Link URL 208 & RECEIVE REQUEST FOR SECURE URL…(FIGURES 2 & 6) of Duma]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Grevious by incorporating the portable reference teaching of Duma for the purpose of distributing private medical information among doctors, patients, imaging centers, medical centers, treatment centers, and hospitals, and more specifically, distribution of medical images to consulting physicians.

Grevious in view of Duma further disclose claims 6—9/17-18. The electronic device of claim 1/13, wherein the instructions are further configured to cause the electronic device to provide a sharing condition associated with the medical information to the external electronic device; and  wherein the instructions are further configured to cause the electronic device to configure a sharing condition comprising at least one of an authority, a sharing range, a sharing period, a sharing frequency, a user authentication scheme, an authentication validity period, an encryption scheme, or an encryption key, which is associated with the medical information [Both Grevious and Duma disclose sharing conditions; such as: Identification Mechanisms, Email/Print/SMS?, encrypted (FIGS.2, 4, 5 of Grevious); and, Duma disclose AUTHENTTICATION with challenge/response, and PIN (see 405, 406, 503: FIGURES 4 &5), see also Timestamp 205, tracking period, expiration (col.9, lines 4—16)]; and further comprising: a display, wherein the instructions are further configured to cause the electronic device to display, on the display, a user interface screen for configuration of the sharing condition, wherein the instructions are further configured to cause the electronic device to display, on the display, a second screen for selection of the user authentication scheme [see DEVICE OUTPUTS 140 (FIG.1 of Grevious); Duma disclose Display 303/312 & Displaying Interface (FIGURES 3 and 9)]. 
The motivation to combine is the same as that of claim 1 above.

Grevious in view of Duma further disclose claim 11. The electronic device of claim 1, wherein the memory comprises a normal storage area and a secured storage area, and wherein the received unencrypted medical information or the encrypted medical information is stored in the secured storage area [Grevious discloses creating User Profile and Medical Journal (FIG.2), “The encrypted export file 750 is saved in a way that the encrypted export file 750 cannot be opened on any other platform besides the disclosed medical application 110” (par.0053). see also FIGURES 1, 4 and 8 of Duma: Medical Repository 104, Databases 309, 801]. 
The motivation to combine is the same as that of claim 1 above.

Grevious in view of Duma further disclose claims 16 and 19. The electronic device of claim 13, wherein the instructions are further configured to cause the electronic device to: receive a sharing request using the access information from a second electronic device, authenticate a user of the second electronic device based on the sharing request, and based on user authentication for the second electronic device succeeding, provide the encrypted medical information, and , wherein the instructions are further configured such that, based on a sharing period expiring, the electronic device is prevented from performing access corresponding to the first medical information [Both Grevious and Duma disclose sharing conditions; such as: Identification Mechanisms, Email/Print/SMS?, encrypted (FIGS.2, 4, 5 of Grevious); and, Duma disclose AUTHENTTICATION with challenge/response, and PIN (see 405, 406, 503: FIGURES 4 &5), see also Timestamp 205, tracking period, expiration (col.9, lines 4—16)]. 
The motivation to combine is the same as that of claim 1 above.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Grevious” [US 2017/0098035 A1] in view of “Duma” [US 8799650 B2], and further in view of “High” et al. [US 2018/0167200 A1].

Grevious in view of Duma fail; but, High, analogues art, disclose claim 10. The electronic device of claim 9, wherein the user authentication scheme comprises at least one of a random text scheme, an iris recognition scheme, a fingerprint recognition scheme, a face recognition scheme, a voice recognition scheme, or a vein recognition scheme [see “biometric signature” (Abstract); Biometric Scanner/Module, Reader (FIGS.1 and 5); Biometric Signature 302, FIG.6]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Grevious by incorporating the biometric teaching of High for the purpose of obtaining medical records stored on a blockchain for a patient from wearable device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434